Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 32, 33, 36-44 and 53 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 45-51, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 11, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 32, 33, 36-51 and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be JP H-11235590 to Nakada and DE 19927227 to Goldman, as previously presented.
Regarding claim 32, Nakada in view of Goldman fails to teach or fairly suggest wherein the claimed electrochemical activation (ECA) system further comprises an electronic controller configured to receive an indication of the pH level of the anodic electrolyte and to control power to the cathode and the neutralization cathode based on the indication of the pH level of the anodic electrolyte so as to perform operations comprising: operating the ECA system in in a production mode to generate the anodic electrolyte comprising the protons and the hypochlorous acid; operating the ECA system in a neutralization mode to increase the pH level of the anodic electrolyte while increasing the concentration of the hypochlorous acid; and alternating operation between the production mode and the neutralization mode.
Regarding claim 36, the prior art made of record fails to teach an ECA system comprising a chamber cell comprising an anode chamber separated from a cathode chamber by a first membrane; a neutralization chamber separate from the chamber cell, wherein the first membrane is configured to hinder the migration of Cl- between the anode chamber and the cathode chamber, as claimed.
Regarding claim 37, Nakada in view of Goldman fails to teach an ECA system comprising a chamber cell comprising an anode chamber separated from a cathode chamber by a first membrane; a neutralization chamber separate from the chamber cell, wherein the cathode is located in the cathode chamber in direct contact with the first membrane, as claimed.
Claims 45 and 50 require all of the limitations of allowed claim 32.
There was not found a teaching in the prior art suggesting modification of the conventional electrochemical activation systems in order to obtain the features of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794